DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 6-10, & 14-16 were previously pending in this application.  The amendment filed 15 September 2022 has been entered and the following has occurred: Claims 1 & 9 have been amended.  Claims 6 & 14 have been cancelled.  No Claims have been added.
Claims 1-2, 7-10, & 15-16 remain pending in the application.
















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 7-10 & 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 9-10 & 15-16) and machine (claims 1-2 & 7-8), which recite steps of:
store interaction correlations and psychological profiles, 
wherein the individual interaction correlations indicate content that suits users having the different psychological profiles, 
wherein individual ones of the psychological profiles define measured psychological parameter values to psychological parameters that characterize a user type and/or a particular user, 
wherein individual ones of the psychological parameters are associated with value ranges that define similar psychological parameter values,
wherein the psychological parameters include openness, conscientiousness, extraversion, agreeableness, extraversion, agreeableness, neuroticism, communication style, learning style, thinking style, satisfaction with life, connectedness to nature, quality of life, mindfulness, curiosity, exploration, gratitude, spirituality, materialism, and/or cultural values;
obtain, from online platforms, psychological profiles corresponding to users of digital experiences provided by the online platforms, wherein the online platforms are individually provided by distinct game providers and/or web developers to provide different ones of the digital experiences, wherein the digital experiences include at least a game, an e-commerce, and/or a social media digital space such that a first set of psychological profiles are obtained that correspond to users of a first online platform and a second set of psychological profiles are obtained that correspond to users of a second online platform, 
wherein the first set of psychological profiles includes a first psychological profile that corresponds to a first user of the first online platform and the second set of psychological profiles includes a second psychological profile that corresponds to the first user of the second online platform, 
wherein the first psychological profile includes at least a first psychological parameter value to a first parameter and the second psychological profile include at least a second psychological parameter value to the first psychological parameter, 
wherein the interaction correlations indicate content that suits users having the first set of psychological profiles on the first online platform, and 
wherein the interaction correlations indicate content that suits users having the second set of psychological profiles on the second online platform;
determine similarities between the psychological profiles of the different online platforms such that similarities are determined between individual ones of the psychological profiles in the first set of psychological profiles and individual ones of the psychological profiles in the second set of psychological profiles;
determine, based on the similarities, new interaction correlations between the psychological profiles of the online platforms and content of different ones of the online platforms such that a first new interaction correlation is determined between the psychological profiles in the first set of psychological profiles and content of the second platform;
store the new interaction correlations;
identify, based on the interaction correlations and/or the new interaction correlations, content for presentation to the users such that the content for presentation to the first user is identified based on the first new interaction correlation, wherein the content for presentation to the users is identified from content particular for individual ones of the online platforms;
These steps of defining psychological parameter values that characterize a user type and/or a particular user, obtaining psychological profiles for multiple users of multiple online platforms provided by distinct game providers and/or web developers that contain varying psychological parameters such as openness, conscientiousness, extraversion, etc., storing interaction correlations between the psychological profiles of different online platforms, determining similarities between the psychological profiles, and identifying content for presentation to the user as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as being performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, developing psychological profiles that contain psychological parameters such as openness, conscientiousness, extraversion, etc. constitutes a user physically developing a psychological profile for a user and scoring said profile in accordance with standardized parameters such as extraversion, openness, etc. as designated in the Claim, covers performance of the limitation in the mind but for the recitation of generic computer components generating said profile(s) instead.  For example, but for the obtaining and storing psychological profiles language, obtaining in the context of this claim encompasses a mental process of the user physically searching or recording psychological profiles of varying users of online platforms that are provided by distinct game providers/web developers.  Similarly, the limitation of determining similarities and new interaction correlations between the psychological profiles, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the identify content for presentation to the user that corresponds to a certain psychological profile language, identifying content for presentation to the user in the context of this claim encompasses a mental process of a person determining a personality type and finding content that is most agreeable to said personality type based on prior knowledge.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Additionally, these steps of determining content to be viewed by the user as determined by the system, based on varying aspects of a psychological profile, as drafted, under the broadest reasonable interpretation, could also be considered as Methods of Organizing Human Activity.  MPEP 2106.04(a)(2)(II)(C) describes that the sub-grouping “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.  Examples of managing personal behavior recited in a claim includes filtering content (See BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239) based on computerized determinations, such as in this case, based on varying aspects of psychological profiles.  For example, as discussed in BASCOM, the computerized filtering of content based on received data, subsequent analysis of the received data, and computerized determinations of optimized content to be viewed or interacted with by a human effectively manages the personal behavior of the human and within the “Managing Personal Behavior or Relationships or Interactions Between People” subgrouping of “Methods of Organizing Human Activity”.  If a claim limitation, under its broadest reasonable interpretation, effectively amounts to managing the personal behavior of a human, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 7-8, 10, & 15-16, reciting particular aspects of how analyzing psychological data of the user or determining optimized content to be viewed by the user may be performed in the mind but for recitation of generic computer components).  
This judicial exception(s) is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea(s) per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of online platform(s), electronic storage, processor(s), machine-readable instructions amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0058], [0061], [0065], [0067]-[0072], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of defining psychological parameter values to psychological parameters that characterize a user type and/or particular user, obtaining and storing past and present psychological profiles of users that contain varying psychological parameters such as extraversion, conscientiousness, etc. from varying online platforms, varying data/aspects of the psychological profiles, and interaction correlations, receiving a content for presentation to the user based on the interaction/comparison of the psychological parameters of different psychological profiles, obtaining content amounts to mere data gathering, recitation of the various aspects of psychological profile data to be used in determining optimized content, such as interaction correlations, profile similarities, choosing/determining a content for presentation to the user based on the interaction/comparison of the psychological parameters of different psychological profiles, amounts to selecting a particular data source or type of data to be manipulated, recitation of identifying optimized content for presentation/interaction by the user, presenting the optimized content to the user via online platform, amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as the online platforms specifically being provided by distinct game providers/web developers, the digital experiences including at least a game, an e-commerce website, and/or social media digital space, the profile data being specific to psychological parameters of the user, specific recitation of psychological parameters such as extraversion, conscientiousness, openness, agreeableness, etc., see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 7-8, 10, & 15-16, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 7-8, 10, & 15-16, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2, 7, 10, & 15, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 7-8, 10, & 15-16, additional limitations which generally link the abstract idea to a particular technological environment or field of use, e.g., psychological profile and online platforms).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea(s) into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea(s) to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as obtaining psychological profiles or interaction correlations for users of online platforms that contain digital experiences such as games. e-commerce websites, and/or a social media digital page, profiles of which contain psychological parameters such as extraversion, agreeableness, openness, etc.; transmitting the content for presentation to the users via the online platform; transmitting signals to effectuate presentation of the content to the users on a mobile or separately located device, transmitting signals to provide digital experiences to a user such as a game, an e-commerce website, and/or social media digital space, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i);  repetitively calculating or determining psychological profiles/parameters of users, repetitively calculating/determining interaction correlations and similarities via computerized implementations, choosing a content for presentation to the user based on the interaction/comparison of the psychological parameters of different psychological profiles, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating psychological profiles for users of multiple online platforms, receiving, updating, and storing new interaction correlations between psychological profiles, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing computerized instructions to perform the abstract idea; storing psychological profiles of users of multiple online platforms; storing interaction correlations between psychological profiles; storing and retrieving content to be viewed by the users of the psychological profiles, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea(s) into a practical application, amount to invoking computers as a tool to perform the abstract idea(s).  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 7-8, 10, & 15-16, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 7-8, 10, & 15-16, which recite various aspects of receiving psychological parameter values, psychological profiles, variable content, purchase data, interaction correlations, etc. over a computerized network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 7, 10, & 15, which recite varying forms of comparing psychological parameter values of different psychological profiles of varying online platforms, , e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2, 7, 10, & 15, which recite various aspects of updating psychological profiles of varying online platform users, updating and choosing content for presentation for the user, defining and updating psychological parameter values and ranges based on data gathered, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2, 7-8, 10, & 15-16, which recite various aspects of storing psychological parameter data, storing psychological profile data, storing computerized instructions to perform the computerized methods, storing online platform code, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable by Minnis et al. (U.S. Patent Publication No. 2012/0036449) in view of Tuschman et al. (U.S. Patent Publication No. 2019/0102802)

Claim 1 –
Regarding Claim 1, Minnis discloses a system configured to link psychological parameters across various platforms, the system comprising:
electronic storage configured to store interaction correlations and psychological profiles (See Minnis Par [0067] for electronic storage devices/database server to store the various psychological profiles; See Minnis Par [0099]-[0100] which discloses a knowledge base that is records and updates rules in a knowledge base given a user’s tendencies or behaviors and allows for more accurate scoring on what is “typical” for each specific psychological attribute), 
wherein the individual interaction correlations indicate content that suits users having the different psychological profiles (See Minnis Par [0064] which discusses a customer’s state of mind or behavioral profile and indications of content or information understanding how and when to interact with the customer; See Minnis Par [0111]-[0112] which discloses comparing User A with User B, and an interaction, behavioral patterns, etc. that is used to reconfigure web pages displaying on the website), wherein
individual ones of the psychological profiles define measured psychological parameter values to psychological parameters that characterize a user type and/or a particular user (See Minnis Par [0083]-[0090] for more on the determination of the user behavioral portrait, and the multiple psychological attributes considered in determining the user’s behavioral portrait, and each of these attributes being scored for the user on a sliding scale with 0 as a neutral score, and a weighting to either side indicating a tendency of behavior toward that setting for a person that previously demonstrated that type of behavior or psychological attribute; this aspect of tendencies or arbitrary scoring is therefore weighted against what is “typical” for each specific type of human or human behavior/psychological attribute;  See Minnis Par [0089] which discloses each attribute of the Customer Portrait Engine contains a numerical score as tracked using a sliding scale, with 0 as the neutral score, and a weighting significantly on either side of neutral would indicate a tendency of behavior towards that setting; See further Minnis Par [0100]-[0112] which describes said scoring even further; ), wherein
individual ones of the psychological parameters are associated with value ranges that define similar psychological parameters values (See Minnis Par [0089] which discloses each attribute of the Customer Portrait Engine contains a numerical score as tracked using a sliding scale, with 0 as the neutral score, and a weighting significantly on either side of neutral would indicate a tendency of behavior towards that setting which would therefore constitute a value range that defines similar psychological parameter values for a particular action or behavior being present in the user; See further Minnis Par [0100]-[0112] which describes said scoring even further),
wherein the psychological parameters include openness, conscientiousness, extraversion, agreeableness, extraversion, agreeableness, neuroticism, communication style, learning style, thinking style, satisfaction with life, connectedness to nature, quality of life, mindfulness, curiosity, exploration, gratitude, spirituality, materialism, and/or cultural values (While previously mentioned in the Examiner Interview (03/18/22) that Minnis would not disclose these parameters in totality, the Claim contains “and/or”, leaving broadest reasonable interpretation of the limitation to include one or more of the parameters, which Minnis does, in fact, disclose, however it is worth noting that Minnis does not disclose each of the parameters listed above;  therefore, see Minnis Par [0058] which discloses emphasizing information that are particularly relevant to a user’s current needs and/or mental state, possibly constituting mindfulness, materialism, etc.; See Minnis Par [0064] which discloses interaction information with the user/customer as it relates to the customer’s motivations and how the customer prefers to have information presented to them, possibly constituting a preferred communication style; See Minnis Par [0185] which discloses Karl being open to purchasing additional products, possibly constituting openness, but not in the context of psychological parameterization specifically;  While not depending on Tuschman to read on this Claim, for more information regarding the state of the art, see further Tuschman Par [0022] & [0174] which discloses using openness, conscientiousness, extraversion, agreeableness, neuroticism, measures of intelligence, demographic information, geographical information, occupational information, educational information, income, and/or consumer data); and
and one or more processors configured by machine-readable instructions to (See Minnis Par [0067] which discloses a plurality of storage devices and a variety of application servers to run the server which inherently means there is a processing means): 
obtain, from online platforms, psychological profiles corresponding to users of  digital experiences provided by the online platforms (See Minnis Abstract, Par [0068], and Fig. A2 & B1 which discloses a plurality of client devices that correspond to multiple users being connected via WAN to various online platforms; See Minnis Par [0072], [0079]-[0080], [0099], [0187] which discloses the system specifically providing a digital experience as it relates to an e-commerce web server for display to the user; BRI of psychological profile can just be a profile or information regarding the behavior of a user based on psychological aspects, therefore see Minnis Par [0056]-[0065] & [0069] which disclose monitoring the behavior of varying users based on a psychological profile of an individual as it pertains to the individual’s preferences in the context of certain situations regarding media/content and further, these behaviors are stored and used as a starting point for behavioral portraits of other users that have similar tendencies/preferences), 
wherein the digital experiences include at least a game, an e-commerce website, and/or a social media digital space (See Minnis Par [0072], [0079]-[0080], [0099], [0187]  which discloses the system specifically providing a digital experience as it relates to an e-commerce web server for display to the user; While not depending on Tuschman to read on this Claim, for more information regarding the state of the art, see further Tuschman Par [0041]-[0042], [0044], [0047], [0119] which disclose applications or digital experiences/platforms as they relate to a social media digital space such as REDDIT®, FACEBOOK®, TWITTER®, etc.), such that a first set of psychological profiles are obtained that correspond to users of a first online platform (BRI of psychological profile can just be a profile or information regarding the behavior of a user based on psychological aspects, therefore see Minnis Par [0056]-[0065] & [0069] which disclose monitoring the behavior of varying users based on a psychological profile of an individual as it pertains to the individual’s preferences in the context of certain situations regarding media/content and further, these behaviors are stored and used as a starting point for behavioral portraits of other users that have similar tendencies/preferences) and a second set of psychological profiles are obtained that correspond to users of a second online platform (See Minnis Par [0068] which discloses a plurality of client devices being connected via WAN and therefore corresponding to multiple users of multiple online platforms), wherein 
the first set of psychological profiles includes a first psychological profile that corresponds to a first user of the first online platform (See Minnis Par [0051] which discloses recording data related to online behavior of a plurality of users; See Minnis Par [0068] which discloses a plurality of client devices being connected via WAN and therefore corresponding to multiple users of multiple online platforms; See Minnis Par [0100]-[0112] which specifically shows a first user, user A, corresponding to a first online platform) and the second set of psychological profiles includes a second psychological profile that corresponds to the first user of the second online platform (See Minnis Par [0051] which discloses recording data related to online behavior of a plurality of users; See Minnis Par [0068] which discloses a plurality of client devices being connected via WAN and therefore corresponding to multiple users of multiple online platforms; See Minnis Par [0100]-[0112] which specifically shows a second user, user B, corresponding to second online platform), wherein
the first psychological profile includes at least a first psychological parameter value (See Minnis Par [0100]-[0112] which specifically shows a first user, user A, corresponding to a first online platform, and specifically including at least a score for the first User A  for each of a plurality of psychological parameters, depending on defined psychological parameter values for each of the behaviors of User A that relate to the sliding scale for each of the parameters, the sliding scale having relativity to previously received psychological parameter data of varying users) and the second psychological profile include at least a second psychological parameter value to the first psychological parameter (See Minnis Par [0100]-[0112] which specifically shows a second user, user B, corresponding to a second online platform, and specifically including at least a score for the User B  for each of a plurality of psychological parameters, depending on defined psychological parameter values for each of the behaviors of User B that relate to the sliding scale for each of the parameters, the sliding scale having relativity to previously received psychological parameter data of varying users), wherein
the interaction correlations indicate content that suits users having the first set of psychological profiles on the first online platform, and wherein the interaction correlations indicate content that suits users having the second set of psychological profiles on the second online platform (See Minnis Par [0083]-[0090] for more on the determination of the user behavioral portrait, and the multiple psychological attributes considered in determining the user’s behavioral portrait, and each of these attributes being scored for the user on a sliding scale with 0 as a neutral score, and a weighting to either side indicating a tendency of behavior toward that setting for a person that previously demonstrated that type of behavior or psychological attribute; this aspect of tendencies or arbitrary scoring is therefore weighted against what is “typical” for each specific type of human or human behavior/psychology and therefore would rely on information from set(s) of psychological profiles from previous analyses that took place to determine what is typical and how much score to attribute to each category given a certain user behavior; See Minnis Par [0099]-[0100] which discloses a knowledge base that is records and updates rules in a knowledge base given a user’s tendencies or behaviors and allows for more accurate scoring on what is “typical” for each specific psychological attribute); 
determine whether the psychological parameter values to the psychological parameters defined by the psychological profiles of the different online platforms are within the same value range to determine similarities between the psychological profiles such that at least a determination of whether the first psychological parameter value and the second psychological parameter value are within the same value range associated with the first parameter is made (See Minnis Par [0056]-[0065] & [0069] which discloses monitoring the behavior of varying users based on a psychological profile of an individual as it pertains to the individual’s preferences in the context of certain situations and further, these behaviors are stored and used as a starting point for behavioral portraits of other users that have similar tendencies/preferences and further edited, therefore determining similarities between psychological profiles of varying users of varying online platforms; See Minnis Par [0083]-[0090] for more on the behavioral portrait aspects, including the algorithm utilizing predicate and historical analysis from prior user portraits that the algorithm deems as similar to the current portrait; See Minnis Par [0100]-[0112] which specifically shows a first user, user A, corresponding to a first online platform, and specifically including at least a score for the first User A  for each of a plurality of psychological parameters, depending on defined psychological parameter values for each of the behaviors of User A that relate to a sliding scale or range for each of the parameters; See Minnis Par [0100]-[0112] which specifically shows a second user, user B, corresponding to a second online platform, and specifically including at least a score for the User B  for each of a plurality of psychological parameters, depending on defined psychological parameter values for each of the behaviors of User B that relate to the sliding scale or range for each of the parameters, the sliding scale having relativity to previously received psychological parameter data of varying users; Further see Minnis Par [0115]-[0126] which specifically discloses that a user may display a portrait depicted as in Table C4 and based on this, demonstrates behaviors or proclivities to behaviors of previous users that correlate to the behaviors in A, B, C, D, G, I, N, and O that are significant enough to trigger a website change, therefore constituting a determination of if the value falls within a certain range); 
determine, based on the similarities, new interaction correlations between the psychological profiles of the online platforms and content of different ones of the online platforms such that a first new interaction correlation is determined between the first psychological profile and content of the second platform correlated with the second psychological profile (See Minnis Par [0056]-[0065], [0069], & [0085] which discloses dynamically reconfiguring web pages (meaning there are multiple platforms that can be utilized by the user(s)) to make them commensurate with a user’s current behavioral portrait, as disclosed in Minnis Par [0056]-[0065] which as previously described, is based on the psychological attributes of the user, therefore a new interaction correlation occurs for each webpage or platform and is still based on the psychological profile of the user and the content shown within the second platform or web page/domain; Further see Minnis Par [0115]-[0126] which specifically discloses that a user may display a portrait depicted as in Table C4 and based on this, demonstrates behaviors or proclivities to behaviors of previous users that correlate to the behaviors in A, B, C, D, G, I, N, and O that are significant enough to trigger a website change, therefore constituting a determination of if the value falls within a certain range);
store the new interaction correlations to the electronic storage (See Minnis Par [0071] & [0099]-[0100] which discloses both a user-portrait database that stores and updates the user’s portrait and knowledge database that records and updates rules in a knowledge base given a user’s tendencies or behaviors and allows for more accurate scoring on what is “typical” for each specific psychological attribute); 
identify, based on the interaction correlations and/or the new interaction correlations, content for presentation to the users such that content for presentation to the first user is identified based on the first new interaction correlation (See Minnis Par [0069]-[0082] which discloses various modes of operation that allow the system to determine and identify “re-mashed” content that is suited to be optimal for a user based on the user’s current behavioral profile/psychological attributes; See Minnis Par [0128]-[0147] which discloses more specifics for possible content/content parameters that are altered and presented to the user); wherein
the content for presentation to the users is identified from particularly for individual ones of the online platforms and presented via the respective online platforms (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes;  Further in Minnis Par [0082], the aspects of user portraits can be stored in a user portrait database and/or stored in a cookie defined in a client device and implemented via web server and can therefore apply to multiple online platforms or web pages; See Minnis Par [0069]-[0082] which discloses a “portrait enhanced page” being generated or presented to the user based on the system-determined, optimal, “re-mashed” content for the user based on the user’s current behavioral profile/psychological attributes; See Minnis Par [0128]-[0147] which discloses more specifics for possible content/content parameters that are altered and presented to the user; See Minnis Abstract, Par [0068], and Fig. A2 & B1 which discloses a plurality of client devices that correspond to multiple users being connected via WAN to various online platforms; See Minnis Par [0072], [0079]-[0080], [0099], [0187] which discloses the system specifically providing a digital experience as it relates to an e-commerce web server for display to the user); and
effectuate presentation of the content to the users via the online platforms such that presentation of the content to the first user is effectuated (See Minnis Par [0069]-[0082] which discloses a “portrait enhanced page” being generated or presented to the user based on the system-determined, optimal, “re-mashed” content for the user based on the user’s current behavioral profile/psychological attributes; See Minnis Par [0128]-[0147] which discloses more specifics for possible content/content parameters that are altered and presented to the user; See Minnis Abstract, Par [0068], and Fig. A2 & B1 which discloses a plurality of client devices that correspond to multiple users being connected via WAN to various online platforms; See Minnis Par [0072], [0079]-[0080], [0099], [0187] which discloses the system specifically providing a digital experience as it relates to an e-commerce web server for display to the user).

Minnis discloses the use of online platforms and taking psychological profiles of users on said online platforms, but does not explicitly mention the online platforms being provided by more than one distinct game provider/web developers.

However, Tuschman specifically discloses wherein the online platforms are individually provided by distinct game providers and/or web developers (See Tuschman Par [0039]-[0040] which discloses behavioral data of users being collected on multiple websites, applications, browsers, etc. such as user-generated text, consumer data, user-preference data, first-party data, web-log data, third-party data, etc. See Tuschman Par [0041]-[0044] which discloses the system maintaining a record for each user of a target population provider system that includes multiple URL’s visited online by the user, click-stream activity for that user, cookies or other anonymous IDS provider for or to the user that identify the user via a plurality of websites or mobile applications such as  REDDIT®, FACEBOOK®, TWITTER®, messaging services, programs view on a smart TV, social media platforms, etc., therefore constituting multiple web developers providing the online platforms).  The disclosure of Tuschman is directly applicable to the disclosure of Minnis because both disclosures share limitations and capabilities, namely, they are both directed towards creating, monitoring, and/or tracking psychological profiles for users of websites that contain online targeting, advertisements, media content, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Minnis as it relates to tracking, monitoring, and creating psychological profiles of users on multiple online platforms, to further specifically include the online platforms being provided by more than one distinct game provider or web developer, as disclosed in Tuschman.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Minnis to further specifically include the online platforms being provided by more than one distinct game provider or web developer, as disclosed in Tuschman, because there are several technologies known for automatically collecting behavioral information on users, and therefore by collecting users’ current and past online activity via multiple online platforms/providers, allows for varying inputs to algorithms/psychological profiling programs for targeting specific groups of users of said particular, multiple online platforms/providers (See Tuschman Par [0040]-[0041]).

Claim 2 –
Regarding Claim 2, Minnis and Tuschman disclose the system of Claim 1 in its entirety.  Minnis further discloses a system, wherein:
the one or more processors are further configured by the machine-readable instructions to (See Minnis Par [0067] which discloses a plurality of storage devices and a variety of application servers to run the server which inherently means there is a processing means):
monitor user response of the users having the first set of psychological profiles to content presented on the second online platform (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes);
wherein identifying the content for presentation to the users is based on the user response (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes).

Claim 7 –
Regarding Claim 7, Minnis and Tuschman disclose the system of Claim 2 in its entirety.  Minnis further discloses a system, wherein:
the user response is a reaction of the users to the presented content on the second online platform, wherein the user response includes selection of the presented content by the users, purchases by the users, communication between the users, and/or continued engagement with the second online platform (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes;  Further in Minnis Par [0082], the aspects of user portraits can be stored in a user portrait database and/or stored in a cookie defined in a client device and implemented via web server and can therefore apply to multiple online platforms or web pages; See Minnis Par [0064] which further discloses some of the information to consider in the customer’s decision making process such as how the customer makes purchase decisions, an indication of when in the product lifecycle the customer is most likely to make a purchase, etc.).

Claim 8 –
Regarding Claim 8, Minnis and Tuschman disclose the system of Claim 1 in its entirety.  Minnis further discloses a system, wherein:
the one or more processors are further configured by the machine-readable instructions to obtain the interaction correlations from the online platforms (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes;  Further in Minnis Par [0082], the aspects of user portraits can be stored in a user portrait database and/or stored in a cookie defined in a client device and implemented via web server and can therefore apply to multiple online platforms or web pages and can be taken from one or multiple online platforms).



Claim 9 –
Regarding Claim 9, Minnis discloses a method configuring to link psychological parameters across various platforms, the method comprising:
storing, in electronic storage, interaction correlations and psychological profiles (See Minnis Par [0067] for electronic storage devices/database server to store the various psychological profiles; See Minnis Par [0099]-[0100] which discloses a knowledge base that is records and updates rules in a knowledge base given a user’s tendencies or behaviors and allows for more accurate scoring on what is “typical” for each specific psychological attribute), wherein the individual interaction correlations indicate content that suits users having the different psychological profiles (See Minnis Par [0064] which discusses a customer’s state of mind or behavioral profile and indications of content or information understanding how and when to interact with the customer), wherein
individual ones of the psychological profiles define measured psychological parameter values to psychological parameters that characterize a user type and/or a particular user (See Minnis Par [0083]-[0090] for more on the determination of the user behavioral portrait, and the multiple psychological attributes considered in determining the user’s behavioral portrait, and each of these attributes being scored for the user on a sliding scale with 0 as a neutral score, and a weighting to either side indicating a tendency of behavior toward that setting for a person that previously demonstrated that type of behavior or psychological attribute; this aspect of tendencies or arbitrary scoring is therefore weighted against what is “typical” for each specific type of human or human behavior/psychological attribute; See Minnis Par [0089] which discloses each attribute of the Customer Portrait Engine contains a numerical score as tracked using a sliding scale, with 0 as the neutral score, and a weighting significantly on either side of neutral would indicate a tendency of behavior towards that setting; See further Minnis Par [0100]-[0112] which describes said scoring even further), wherein
individual ones of the psychological parameters are associated with value ranges that define similar psychological parameters values (See Minnis Par [0089] which discloses each attribute of the Customer Portrait Engine contains a numerical score as tracked using a sliding scale, with 0 as the neutral score, and a weighting significantly on either side of neutral would indicate a tendency of behavior towards that setting which would therefore constitute a value range that defines similar psychological parameter values for a particular action or behavior being present in the user; See further Minnis Par [0100]-[0112] which describes said scoring even further); 
wherein the psychological parameters include openness, conscientiousness, extraversion, agreeableness, extraversion, agreeableness, neuroticism, communication style, learning style, thinking style, satisfaction with life, connectedness to nature, quality of life, mindfulness. curiosity, exploration, gratitude, spirituality, materialism, and/or cultural values (While previously mentioned in the Examiner Interview (03/18/22) that Minnis would not disclose these parameters in totality, the Claim contains “and/or”, leaving broadest reasonable interpretation of the limitation to include one or more of the parameters, which Minnis does, in fact, disclose, however it is worth noting that Minnis does not disclose each of the parameters listed above;  therefore, see Minnis Par [0058] which discloses emphasizing information that are particularly relevant to a user’s current needs and/or mental state, possibly constituting mindfulness, materialism, etc.; See Minnis Par [0064] which discloses interaction information with the user/customer as it relates to the customer’s motivations and how the customer prefers to have information presented to them, possibly constituting a preferred communication style; See Minnis Par [0185] which discloses Karl being open to purchasing additional products, possibly constituting openness, but not in the context of psychological parameterization specifically;  While not depending on Tuschman to read on this Claim, for more information regarding the state of the art, see further Tuschman Par [0022] & [0174] which discloses using openness, conscientiousness, extraversion, agreeableness, neuroticism, measures of intelligence, demographic information, geographical information, occupational information, educational information, income, and/or consumer data); and
obtaining, from online platforms, psychological profiles corresponding to users of digital experiences provided by the online platforms (See Minnis Abstract, Par [0068], and Fig. A2 & B1 which discloses a plurality of client devices that correspond to multiple users being connected via WAN to various online platforms; See Minnis Par [0072], [0079]-[0080], [0099], [0187] which discloses the system specifically providing a digital experience as it relates to an e-commerce web server for display to the user; BRI of psychological profile can just be a profile or information regarding the behavior of a user based on psychological aspects, therefore see Minnis Par [0056]-[0065] & [0069] which disclose monitoring the behavior of varying users based on a psychological profile of an individual as it pertains to the individual’s preferences in the context of certain situations regarding media/content and further, these behaviors are stored and used as a starting point for behavioral portraits of other users that have similar tendencies/preferences), 
wherein the digital experiences include at least a game, an e-commerce website, and/or a social media digital space (See Minnis Par [0072], [0079]-[0080], [0099], [0187] which discloses the system specifically providing a digital experience as it relates to an e-commerce web server for display to the user; While not depending on Tuschman to read on this Claim, for more information regarding the state of the art, see further Tuschman Par [0041]-[0042], [0044], [0047], [0119] which disclose applications or digital experiences/platforms as they relate to a social media digital space such as REDDIT®, FACEBOOK®, TWITTER®, etc.), such that a first set of psychological profiles are obtained that correspond to users of a first online platform (BRI of psychological profile can just be a profile or information regarding the behavior of a user based on psychological aspects, therefore see Minnis Par [0056]-[0065] & [0069] which disclose monitoring the behavior of varying users based on a psychological profile of an individual as it pertains to the individual’s preferences in the context of certain situations regarding media/content and further, these behaviors are stored and used as a starting point for behavioral portraits of other users that have similar tendencies/preferences;) and a second set of psychological profiles are obtained that correspond to users of a second online platform (See Minnis Par [0068] which discloses a plurality of client devices being connected via WAN and therefore corresponding to multiple users of multiple online platforms), wherein
the first set of psychological profiles includes a first psychological profile that corresponds to a first user of the first online platform (See Minnis Par [0051] which discloses recording data related to online behavior of a plurality of users; See Minnis Par [0068] which discloses a plurality of client devices being connected via WAN and therefore corresponding to multiple users of multiple online platforms; See Minnis Par [0100]-[0112] which specifically shows a first user, user A, corresponding to a first online platform) and the second set of psychological profiles includes a second psychological profile that corresponds to the first user of the second online platform (See Minnis Par [0051] which discloses recording data related to online behavior of a plurality of users; See Minnis Par [0068] which discloses a plurality of client devices being connected via WAN and therefore corresponding to multiple users of multiple online platforms; See Minnis Par [0100]-[0112] which specifically shows a second user, user B, corresponding to second online platform), wherein
the first psychological profile includes at least a first psychological parameter value (See Minnis Par [0100]-[0112] which specifically shows a first user, user A, corresponding to a first online platform, and specifically including at least a score for the first User A  for each of a plurality of psychological parameters, depending on defined psychological parameter values for each of the behaviors of User A that relate to the sliding scale for each of the parameters, the sliding scale having relativity to previously received psychological parameter data of varying users) and the second psychological profile include at least a second psychological parameter value to the first psychological parameter (See Minnis Par [0100]-[0112] which specifically shows a second user, user B, corresponding to a second online platform, and specifically including at least a score for the User B  for each of a plurality of psychological parameters, depending on defined psychological parameter values for each of the behaviors of User B that relate to the sliding scale for each of the parameters, the sliding scale having relativity to previously received psychological parameter data of varying users), wherein
the interaction correlations indicate content that suits users having the first set of psychological profiles on the first online platform, and wherein the interaction correlations indicate content that suits users having the second set of psychological profiles on the second online platform (See Minnis Par [0083]-[0090] for more on the determination of the user behavioral portrait, and the multiple psychological attributes considered in determining the user’s behavioral portrait, and each of these attributes being scored for the user on a sliding scale with 0 as a neutral score, and a weighting to either side indicating a tendency of behavior toward that setting for a person that previously demonstrated that type of behavior or psychological attribute; this aspect of tendencies or arbitrary scoring is therefore weighted against what is “typical” for each specific type of human or human behavior/psychology and therefore would rely on information from set(s) of psychological profiles from previous analyses that took place to determine what is typical and how much score to attribute to each category given a certain user behavior; See Minnis Par [0099]-[0100] which discloses a knowledge base that is records and updates rules in a knowledge base given a user’s tendencies or behaviors and allows for more accurate scoring on what is “typical” for each specific psychological attribute);
determine whether the psychological parameter values to the psychological parameters defined by the psychological profiles of the different online platforms are within the same value range to determine similarities between the psychological profiles such that at least a determination of whether the first psychological parameter value and the second psychological parameter value are within the same value range associated with the first parameter is made (See Minnis Par [0056]-[0065] & [0069] which discloses monitoring the behavior of varying users based on a psychological profile of an individual as it pertains to the individual’s preferences in the context of certain situations and further, these behaviors are stored and used as a starting point for behavioral portraits of other users that have similar tendencies/preferences and further edited, therefore determining similarities between psychological profiles of varying users of varying online platforms; See Minnis Par [0083]-[0090] for more on the behavioral portrait aspects, including the algorithm utilizing predicate and historical analysis from prior user portraits that the algorithm deems as similar to the current portrait; See Minnis Par [0100]-[0112] which specifically shows a first user, user A, corresponding to a first online platform, and specifically including at least a score for the first User A  for each of a plurality of psychological parameters, depending on defined psychological parameter values for each of the behaviors of User A that relate to a sliding scale or range for each of the parameters; See Minnis Par [0100]-[0112] which specifically shows a second user, user B, corresponding to a second online platform, and specifically including at least a score for the User B  for each of a plurality of psychological parameters, depending on defined psychological parameter values for each of the behaviors of User B that relate to the sliding scale or range for each of the parameters, the sliding scale having relativity to previously received psychological parameter data of varying users; Further see Minnis Par [0115]-[0126] which specifically discloses that a user may display a portrait depicted as in Table C4 and based on this, demonstrates behaviors or proclivities to behaviors of previous users that correlate to the behaviors in A, B, C, D, G, I, N, and O that are significant enough to trigger a website change, therefore constituting a determination of if the value falls within a certain range); 
determine, based on the similarities, new interaction correlations between the psychological profiles of the online platforms and content of different ones of the online platforms such that a first new interaction correlation is determined between the first psychological profile and content of the second platform correlated with the second psychological profile (See Minnis Par [0056]-[0065], [0069], & [0085] which discloses dynamically reconfiguring web pages (meaning there are multiple platforms that can be utilized by the user(s)) to make them commensurate with a user’s current behavioral portrait, as disclosed in Minnis Par [0056]-[0065] which as previously described, is based on the psychological attributes of the user, therefore a new interaction correlation occurs for each webpage or platform and is still based on the psychological profile of the user and the content shown within the second platform or web page/domain; Further see Minnis Par [0115]-[0126] which specifically discloses that a user may display a portrait depicted as in Table C4 and based on this, demonstrates behaviors or proclivities to behaviors of previous users that correlate to the behaviors in A, B, C, D, G, I, N, and O that are significant enough to trigger a website change, therefore constituting a determination of if the value falls within a certain range);
storing the new interaction correlations to the electronic storage (See Minnis Par [0071] & [0099]-[0100] which discloses both a user-portrait database that stores and updates the user’s portrait and knowledge database that records and updates rules in a knowledge base given a user’s tendencies or behaviors and allows for more accurate scoring on what is “typical” for each specific psychological attribute); 
identifying, based on the interaction correlations and/or the new interaction correlations, content for presentation to the users such that content for presentation to the first user is identified based on the first new interaction correlation (See Minnis Par [0069]-[0082] which discloses various modes of operation that allow the system to determine and identify “re-mashed” content that is suited to be optimal for a user based on the user’s current behavioral profile/psychological attributes; See Minnis Par [0128]-[0147] which discloses more specifics for possible content/content parameters that are altered and presented to the user); wherein
the content for presentation to the users is identified from particularly for individual ones of the online platforms and presented via the respective online platforms (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes;  Further in Minnis Par [0082], the aspects of user portraits can be stored in a user portrait database and/or stored in a cookie defined in a client device and implemented via web server and can therefore apply to multiple online platforms or web pages; See Minnis Par [0069]-[0082] which discloses a “portrait enhanced page” being generated or presented to the user based on the system-determined, optimal, “re-mashed” content for the user based on the user’s current behavioral profile/psychological attributes; See Minnis Par [0128]-[0147] which discloses more specifics for possible content/content parameters that are altered and presented to the user; See Minnis Abstract, Par [0068], and Fig. A2 & B1 which discloses a plurality of client devices that correspond to multiple users being connected via WAN to various online platforms; See Minnis Par [0072], [0079]-[0080], [0099], [0187] which discloses the system specifically providing a digital experience as it relates to an e-commerce web server for display to the user); and
effectuating presentation of the content to the users via the online platform such that presentation of the content to the first user is effectuated (See Minnis Par [0069]-[0082] which discloses a “portrait enhanced page” being generated or presented to the user based on the system-determined, optimal, “re-mashed” content for the user based on the user’s current behavioral profile/psychological attributes; See Minnis Par [0128]-[0147] which discloses more specifics for possible content/content parameters that are altered and presented to the user; See Minnis Abstract, Par [0068], and Fig. A2 & B1 which discloses a plurality of client devices that correspond to multiple users being connected via WAN to various online platforms; See Minnis Par [0072], [0079]-[0080], [0099], [0187] which discloses the system specifically providing a digital experience as it relates to an e-commerce web server for display to the user).

Minnis discloses the use of online platforms and taking psychological profiles of users on said online platforms, but does not explicitly mention the online platforms being provided by more than one distinct game provider/web developers.

However, Tuschman specifically discloses wherein the online platforms are individually provided by distinct game providers and/or web developers (See Tuschman Par [0039]-[0040] which discloses behavioral data of users being collected on multiple websites, applications, browsers, etc. such as user-generated text, consumer data, user-preference data, first-party data, web-log data, third-party data, etc. See Tuschman Par [0041]-[0044] which discloses the system maintaining a record for each user of a target population provider system that includes multiple URL’s visited online by the user, click-stream activity for that user, cookies or other anonymous IDS provider for or to the user that identify the user via a plurality of websites or mobile applications such as  REDDIT®, FACEBOOK®, TWITTER®, messaging services, programs view on a smart TV, social media platforms, etc., therefore constituting multiple web developers providing the online platforms).  The disclosure of Tuschman is directly applicable to the disclosure of Minnis because both disclosures share limitations and capabilities, namely, they are both directed towards creating, monitoring, and/or tracking psychological profiles for users of websites that contain online targeting, advertisements, media content, etc.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Minnis as it relates to tracking, monitoring, and creating psychological profiles of users on multiple online platforms, to further specifically include the online platforms being provided by more than one distinct game provider or web developer, as disclosed in Tuschman.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Minnis to further specifically include the online platforms being provided by more than one distinct game provider or web developer, as disclosed in Tuschman, because there are several technologies known for automatically collecting behavioral information on users, and therefore by collecting users’ current and past online activity via multiple online platforms/providers, allows for varying inputs to algorithms/psychological profiling programs for targeting specific groups of users of said particular, multiple online platforms/providers (See Tuschman Par [0040]-[0041]).

Claim 10 –
Regarding Claim 10, Minnis and Tuschman disclose the method of Claim 9 in its entirety.  Minnis discloses a method, further comprising:
monitor user response of the users having the first set of psychological profiles to content presented on the second online platform (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes);
wherein identifying the content for presentation to the users is based on the user response (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes).


Claim 15 –
Regarding Claim 15, Minnis and Tuschman disclose the method of Claim 10 in its entirety.  Minnis further discloses a method, wherein:
the user response is a reaction of the users to the presented content on the second online platform, wherein the user response includes selection of the presented content by the users, purchases by the users, communication between the users, and/or continued engagement with the second online platform (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes;  Further in Minnis Par [0082], the aspects of user portraits can be stored in a user portrait database and/or stored in a cookie defined in a client device and implemented via web server and can therefore apply to multiple online platforms or web pages; See Minnis Par [0064] which further discloses some of the information to consider in the customer’s decision making process such as how the customer makes purchase decisions, an indication of when in the product lifecycle the customer is most likely to make a purchase, etc.).

Claim 16 –
Regarding Claim 16, Minnis and Tuschman disclose the method of Claim 9 in its entirety.  Minnis discloses a method, further comprising:
obtaining the interaction correlations from the online platforms (See Minnis Par [0062], [0069], [0074]-[0076] which discloses monitoring user response or inputs to the system such as on a webpage that a user navigates, the items the user clicks on, search terms entered by the user, check out information, pages abandoned by the user, user-selection or user-input of “top 10” items by the user, and more and the web content being determined or developed based on the user’s responses, behavioral portrait, and psychological attributes;  Further in Minnis Par [0082], the aspects of user portraits can be stored in a user portrait database and/or stored in a cookie defined in a client device and implemented via web server and can therefore apply to multiple online platforms or web pages and can be taken from one or multiple online platforms).


















Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of Claims 1-2, 6-10, & 14-16, Applicant argues on pp. 12 of Arguments/Remarks that alleging two different focuses or two separate groupings of abstract ideas of the claimed advance over the prior art constitutes legal error as this defeats the purpose of making determinations regarding the claim’s “character as a whole” and instead divides the claim into parts.  Examiner respectfully disagrees with Applicant’s Arguments.  MPEP 2106.04(a) specifically states “It should be noted that these [abstract idea] groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping.  For example, a claim reciting performing mathematical calculations using a formula that could be practically performed in the human mind may be considered to fall within the mathematical concepts grouping and the mental process grouping.  Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.”  Therefore, Examiner agrees that it may constitute legal error if a claim is not considered as a whole, i.e. divided into parts, when determining if the claim falls within more than one grouping of abstract idea.  However, if it is determined that the claim, as a whole, falls under more than one separate grouping of abstract ideas, it does not constitute legal error to classify the whole of the claim into more than one abstract idea grouping per MPEP 2106.04(a).  Therefore, as explained above in the 35 U.S.C. 101 rejections, the entirety of the independent claim(s) is characterized and considered for both of the explained groupings of abstract ideas.  That is, the claim(s), as a whole, is considered in making each of the abstract idea grouping determinations, including additional limitations, recited structure, etc., found therein.  Therefore, the rejection does not constitute legal error and Claims 1-2, 6-10, & 14-16 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-2, 6-10, & 14-16, Applicant argues on pp. 12-13 of Arguments/Remarks that the Claims are not directed towards an abstract idea because the limitations are not practical to be performed in the mind of a person, therefore not constituting a mental process, and/or the Claims do not include managing of personal behavior or relationships or interactions between people, therefore not constituting methods of organizing human activity.  Examiner respectfully disagrees with Applicant’s arguments.  As discussed above in this Office Action and in the previous Office Actions, have been determined to recite a mental process, and/or methods of organizing human activity.  That is, the Claims have been determined to recite a mental process because certain portions of the independent Claims recite steps that can be practically performed in the human mind.  Applicant effectively argues that effectuation of presentation via multiple ones of the online platforms must involve online and electronic elements, as newly amended by Applicant.  Examiner agrees with this notion, which is why the limitation is no longer considered in the steps of the abstraction and is instead considered an additional element, that which does not amount to a practical application of the recited abstract idea(s).  Applicant further argues that the users each interact with various online platforms that each provide different content and therefore multiple interaction correlations must be swiftly determined and therefore could not be done in the human mind, nor on pen and paper, to enable the identification and presentation of content practically.  However, there is no explicit mention or recitation of time/timeliness of delivering/presenting the content to the user in the set of instant Claims.  Assuming arguendo that the Claims did mention said timeliness, as discussed above, this limitation is not considered part of the abstraction and therefore does not have to be reasonably performed in the human mind, nor does the interaction correlation have to be swiftly determined.  As such, the Claims are still determined to recite an abstract idea, i.e. a mental process.  On the other hand, Applicant further mentions that the Claims do not recite methods of organizing human activity, because the limitations do not include any rules or instructions for the users to follow that characterize a method of organizing human activity or instruct the users nor require specific actions from users in order to implement. While Applicant is correct that the explicit mention of these topics are not present in the instant Claims, it is clear that presentation of certain advertisements/digitized content based on the user’s psychological profile is occurring.  Such an occurrence directly falls within managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.  Examples of managing personal behavior recited in a claim, as provided by the MPEP includes filtering content (See BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239) based on computerized determinations, such as in this case, based on varying aspects of psychological profiles.  As further discussed in BASCOM, the computerized filtering of content based on received data, subsequent analysis of the received data, and computerized determinations of optimized content to be viewed or interacted with by a human effectively manages the personal behavior of the human and within the “Managing Personal Behavior or Relationships or Interactions Between People” subgrouping of “Methods of Organizing Human Activity”. As such, the Claims are still determined to recite methods of organizing human activity.  Therefore, Claims 1-2, 6-10, & 14-16 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-2, 6-10, & 14-16, Applicant argues on pp. 13-18 of Arguments/Remarks that the previous Office Action fails to consider technical improvements to a technology or technical field.  More specifically, Applicant argues that the claims reflect and specifically recite an improvement to a technology or technical field of relating psychological parameter values to psychological parameters across a plurality of online platforms and thus content correlated with such psychological parameter values.  Examiner respectfully disagrees with Applicant.  Applicant specifically argues multiple portions of the instant specification to reflect said technological/technical improvements.  These portions of the instant specification do add context to the Claims for what the Claims are seeking to accomplish, i.e. correlating psychological profiles across multiple online platforms with content of the multiple online platforms and presenting suitable content on each of the online platforms based on the correlation.  However, none of the argued portions of the instant specification directly point to shortcomings in prior art systems and how the instant set of Claims set forth a solution or improvement to the technology or technical field, as Applicant argues.  To determine an improvement to a technology or technical field, typically a clear nexus between a problem/shortcoming in prior art systems as defined in the specification and a solution as set forth in the Claims is required.  As such, Claims 1-2, 6-10, & 14-16 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-2, 6-10, & 14-16, Applicant generally argues on pp. 18-20 of Arguments/Remarks that the Claims recite sufficient detail of applying or using an alleged judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment and do not constitute well-understood routine conventional activity, as found in the prior art.  More specifically, Applicant argues that the Claims recite a way to facilitate relating to psychological profiles for different online platforms and thus relate their correlated content to provide suitable content to users by determining the psychological profiles for different online platforms and thus relate their correlated content to provide suitable content to users, and further cites multiple cases that are somewhat similar to the instant Claims.  Examiner respectfully disagrees with Applicant.  As shown above in the 35 U.S.C. 101 rejections section of this Office Action, the Claims have been shown to represent well-understood, routine, and conventional activity.  While Applicant is correct that the Claims recite a way to facilitate relating the profiles for different online platforms to provide suitable content to users, this amounts to well-understood, routine, and conventional activity found in the prior art, such as simply receiving data over a network from multiple users of an online platform, analyzing the data, and outputting content based on said analysis.  While there may be added particularities to said well-understood, routine, conventional activity, as argued by Applicant, the recited abstract idea is not applied or used in some meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Further, Applicant’s mention of the preceding cases as they relate to subject-matter eligibility are not the same or similar to the instant set of Claims.  In particular, the previous cases contained a clear nexus or connection between a problem as found in the prior art and described in Applicant’s Specification and a clearly delineated to said problem/shortcomings.  There is no clearly delineated nexus between a problem found in prior art systems that the instant set of Claims particularly solves, and furthermore, said combination of Claims constitute conventional, well-known elements/embodiments as found in previously cited prior art references such as Minnis et al., Tuschman et al., Marci et al., Shpin et al., Pradeep et al., etc. As such, Claims 1-2, 6-10, & 14-16 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1-2, 6-10 & 14-16, Applicant on pp. 20-22 of Arguments/Remarks that previously cited portions of Minnis does not disclose varying newly amended portions of independent Claims 1 & 9.  More specifically, Applicant argues that Minnis does not describe identifying a content for presentation to the user based on the interaction/comparison of the psychological parameters of different psychological profiles of the online platforms and presented via the respective online platforms.  That is, Applicant argues that the user portraits stored on a cookie defined in a client device is irrelevant to different content identified to be presented to the users on different respective online platforms, and therefore content “stored on a cookie defined in a client device” must be content for that online platform and would not be for any other online platform.  Examiner respectfully disagrees with Applicant’s arguments.  That is, Examiner notes that content “stored on a cookie defined in a client device” must be content for that online platform and would not be for any other online platform, as argued by Applicant, but if there are multiple cookies defined in the client device, as specified in then content for multiple online platforms can co-exist within the client device.  Furthermore, it should also be noted, that this is a non-limiting embodiment of Minnis, that is, Minnis Par [0082] specifically states that these portraits may be stored instead on a cookie defined in a client device.  However, there are other examples in the cited paragraphs/portions of Minnis that define the user portraits stored in a portrait database such as in Par [0081] which does not mention the implementation of cookies.  Therefore, even if Applicant’s arguments regarding content “stored on a cookie defined in a client device” must be content for that online platform and would not be for any other online platform, this is not the only embodiment set forth by Minnis regarding user profiles, content to be chosen for said user profile, etc.  As such, Claims 2, 6-8, 10, & 14-16 remain rejected over Minnis in view of Tuschman.
Regarding 35 U.S.C. 103 rejections of Claims 1-2, 6-10 & 14-16, Applicant argues on pp. 22 of Arguments/Remarks that Claims 2, 6-8, 10, & 14-16, which are dependent from independent Claims 1 & 9, Claims which Applicant argues are allowable over the art, should also be allowable over the art by virtue of dependency.  Examiner respectfully disagrees with Applicant.  As discussed above, a new grounds of rejection has been issued for Claims 1 & 9 to read on the newly added limitations from Claims 6 & 14, respectively.  As such, Claims 1 & 9 remain rejected under 35 U.S.C. 103 over Minnis in view of Tuschman.  As a result, Claims 2, 6-8, 10, & 14-16, which are dependent from rejected, independent Claims 1 & 9, also remain rejected under 35 U.S.C. 103 over Minnis in view of Tuschman.






















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Solomon et al. (U.S. Patent Publication No. 2011/0179116) discloses a system for providing personality-based content and advertisements such that websites may gather information based on the user’s activities, personality, etc., and choose content to be displayed to the user;
Tam et al. (U.S. Patent Publication No. 2014/0128166) discloses a system for a video game where a player interacts with the vide game through an avatar representing a persona and the game modifying module modifies the virtual environment/content based on the identified psychological profile of the player or group of players;
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        09/22/22
/JONATHAN DURANT/Primary Examiner, Art Unit 3619